UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 05-6129




In Re:   HARLANDO OMAR CARR,




                                                          Petitioner.



         On Petition for Writ of Mandamus.    (CR-96-20-H)


Submitted:   June 10, 2005                   Decided:   June 22, 2005


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Harlando Omar Carr, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Harlando Omar Carr, a federal prisoner, petitions for a

writ of mandamus, alleging the district court has unduly delayed

acting on his post-judgment motion for production of his sentencing

transcript.      He seeks an order from this court directing the

district court to act.      Our review of the docket sheet reveals that

the   district   court     denied   Carr’s    motion   on   May   25,   2005.

Accordingly, because the district court has recently decided Carr’s

motion, we deny the mandamus petition as moot.           We grant leave to

proceed in forma pauperis.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and     argument   would   not   aid   the

decisional process.

                                                            PETITION DENIED




                                    - 2 -